Citation Nr: 1825753	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and August 2005 to November 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran withdrew his request for a Board hearing in October 2017.  


FINDINGS OF FACT

1.  The Veteran remained gainfully employed through January 8, 2016. 

2.  The Veteran maintains a 100 percent disability rating effective September 4, 2015.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


TDIU

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

The Board notes that the Veteran currently maintains a 100 percent disability rating effective September 4, 2015, and, as such, the issue of TDIU beginning September 4, 2015, is moot as TDIU is not warranted when a 100 percent disability rating is in effect.  See Vitesse v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim for TDIU presupposes that the rating for the service connected conditions is less than 100 percent).

The Board further emphasizes that TDIU is awarded in situations in which the Veteran is not engaged in substantially gainful employment.  Therefore, where a veteran is gainfully employed, TDIU is not warranted.  The Veteran reported in his TDIU application that he had been and was currently working for one employer as a supervisor 55 hours per week for more than 30 years.  In a September 2014 VA Form 9, the Veteran reported that he missed just 12 days of work in 2013 and 8 days in 2014 due to his service-connected disabilities.  The Veteran reported at that time that he would be unable to continue working due to these disabilities.  However, an employment contract states that while the Veteran physically stopped working for the company in July 2015, he was still a paid employee up until January 8, 2016.  While the Veteran and his physicians reported difficulty controlling his blood sugar while working overnight shifts and that his peripheral neuropathy impacted the types and durations of activities he could complete, the evidence demonstrates that he was able to utilize his breaks and consistently work.  Furthermore, there is no evidence that his 30 years as a supervisor was not gainful employment.  

Based on the fact that the Veteran was gainfully employed until January 2016, well after he received a 100 percent disability rating for his service-connected disabilities, the Board finds that TDIU is not warranted for any period on appeal.  


ORDER
Entitlement to TDIU is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


